DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Drawings
The drawings are objected to because:
Claim 1 requires that only recesses (19) are lined up along a diagonal (21) to the rows and columns in a direction along the diagonal (21) and only protrusions (14) are lined up at right angles to the diagonal (21) along a further diagonal.  In review the specification and figures, it was difficult to discern what was meant by this language.  It appears this feature is intended to be shown in Fig. 2, in that the “small circles” are the protrusions 14, and the “larger circles” are the recesses 19.  However, because the arrows do not contact these actual features, it was difficult to determine where each feature was, and how this limitation of claim 1 was shown.  Although not a major issue, it would be beneficial if Fig. 2 was amended such that the arrow to 14 actually contacts 14, and the arrow to 19 actually contacts 19.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “film-like plate” in line 2.  The phrase “film-like” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). As such, it is unclear as to what degree of likeness to a plate would be sufficient to be considered “film-like.”  For the purposes of this examination, this language will be interpreted as requiring a plate.  
In addition, claim 1 recites, “adhesion-enhancing layer” in line 3.  It is unclear as to what the layer enhances with respect to, and thus, it is unclear how the layer increases adhesion at all.  For the purposes of this examination, this language will be interpreted as “a layer.”    
In addition, claim 1 recites, “the contours” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “contours” and will be interpreted as such.  
In addition, claim 1 recites, “them” in line 7.  Numerous elements are previously introduced.  Thus, it is unclear as to which this language refers.  For the purposes of this examination, this language will be interpreted as referring to the protrusions.  
Re claim 3,
Re claim 4, claim 4 recites, “said protrusions and recessed being assigned to each other crosswise” in line 3.  It’s unclear how a protrusion and recess are “assigned” to each other.  It appears this language is intended to recite, “aligned with each other” and will be interpreted as such.    
In addition, claim 4 recites, “said protrusions and recesses” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “said two protrusions and two recesses” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the same height” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a same height” and will be interpreted as such.  
Re claim 6, claim 6 recites, “the number of protrusions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a number of protrusions” and will be interpreted as such.  
In addition, claim 6 recites, “preferably greater than” in line 3.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It appears this language is intended to be outside of the scope of the claims and will be interpreted as such.
In addition, claim 6 recites, “greater than 9,000 units/sqm.”  This limitation is indefinite because the limitation includes an open-ended range which contains a theoretical context that goes to infinity. It is unclear what the upper limit of the range requires. Applicant is requested to provide a definite range. MPEP 2173.05(c).
Re claim 7, claim 7 recites, “the front side” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a front side” and will be interpreted as such.  
Re claim 10, claim 10 recites, “net-like or mesh-like” in line 3.  The phrase “net-like or mesh-like fabric” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). As such, it is unclear as to what degree of likeness to a plate would be sufficient to be considered “net-like or mesh-like.”  For the purposes of this examination, this language will be interpreted as requiring a net or fabric.  
Re claim 11, claim 11 is directed to the use of the product of claim 1.  Claim 11 appears to be directed to a method of use.  However, claim 11 requires not steps directed to the manner of use.  Thus, it is unclear how the product of claim 1 is used.  For the purposes of this examination, any step will be considered sufficient, such as “providing” the product of claim 1.  
Re claim 12,
Re claim 13, claim 13 recites, “the same height” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a same height” and will be interpreted as such.  
In addition, claim 13 recites, “preferably a height relative to…which is less than 5 mm” in lines 2-3.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It appears this language is intended to be outside of the scope of the claims and will be interpreted as such.
Re claim 14, claim 14 recites, “the number of protrusions” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a number of protrusions” and will be interpreted as such.  
Claims 2, 8-9 and 15 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 9-13 is/are rejected under 35 U.S.C. 102 as being anticipated by Gutjahr (US 2017/0292278).
Re claim 1, Gutjahr discloses a carrier plate (2) for a floor ([0053]), wall or ceiling structure, which has a film-like plate (2) made of plastic ([0008]) having a plurality of protrusions (Fig. 8, horizontal 32), having an adhesion-enhancing layer (14) on a first plate side (top of 2) which follows the contours (as the language does not require any particular contour, and because 14 follows the top surface of 2) of the first plate side (top of 2), having a further layer (13) which engages on a second plate side (bottom of 12) opposite the first plate side (top of 12), wherein the further layer (12) abuts the protrusions (horizontal 32), which span recesses (vertical 32, as 32 is hollow and thus also constitutes a recess) provided between them (Fig. 8), characterised in that the protrusions (horizontal 32) are formed to protrude alternately from a central plane (Fig. 8) of the film-like plate (2), such that a plurality of rows and columns (Fig. 8) are formed (Fig. 8), in which protrusions (horizontal 32) and recesses (vertical 32) are alternately lined up (Fig. 8) and only recesses (vertical 32) are lined up along a diagonal (see Fig. 8, as vertical 32 is lined up only diagonal) to the rows and columns (Fig. 8) in a direction along the diagonal (Fig. 8) and only protrusions (horizontal 32) are lined up at right angles (Fig. 8)  to the diagonal ((Fig. 8)) along a further diagonal (Fig. 8).
Re claim 3, Gutjahr discloses the carrier plate according to claim 1, wherein a crosspiece (the portion of plate 2 interconnecting the vertical 32) is provided along the diagonal (Fig. 8) between two recesses (Fig. 8, between two elements of vertical 32).
Re claim 4, Gutjahr discloses the carrier plate according to claim 1, wherein a star-shaped connecting section (between 4 elements 32 in Fig. 8) is formed between 
Re claim 5, Gutjahr discloses the carrier plate according to claim 1, wherein the protrusions (horizontal 32) extend alternately to the central plane (Fig. 8) with the same height (as indicated by Fig. 2).
Re claim 9, Gutjahr discloses the carrier plate according to claim 1, wherein the adhesion-enhancing layer (14) consists of a fleece or felt or a woven fabric ([0051]).
Re claim 10, Gutjahr discloses the carrier plate according to claim 1, wherein the further layer (13) consists of a fleece, felt, textile material, net-like or mesh-like fabric (Claim 5) or a perforated layer, in particular or a perforated fleece.
Re claim 11, Gutjahr discloses use of the carrier plate (12) according to one of claim 1 (see above), for decoupling a surface covering to a supporting surface located thereon ([0001]).
Re claim 12, Gutjahr discloses the carrier plate according to claim 1, wherein a crosspiece (the portion of plate 2 interconnecting the horizontal 32) is provided along the diagonal (Fig. 8) between two protrusions (Fig. 8, between two elements of horizontal 32).
Re claim 13, Gutjahr discloses the carrier plate according to claim 1, wherein the protrusions (horizontal 32) extend alternately to the central plane (Fig. 8) with the same height (as indicated by Fig. 2), and preferably a height relative to the central plane is provided which is less than 5mm (this language is interpreted as outside of the scope of the claim as indicated above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutjahr (US 2017/0292278) in view of Rothberg (US 5,383,314).
Re claim 2, Gutjahr as modified discloses the carrier plate according to claim 1, wherein the protrusions (horizontal 32) formed alternately to the central plane (Fig. 8), 
	but fails to disclose them formed as truncated cones.
However, Rothberg discloses the protrusions (21) formed as truncated cones (Claim 3).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to have protrusions formed as truncated cones in shape in order to provide greater support and load-bearing capacity (Col 3 lines 10-15).  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in In re Dailey, 357 F.2d 669, 149.

Claim(s) 6-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutjahr (US 2017/0292278).
Re claim 6, Gutjahr discloses the carrier plate according to claim 1, but fails to disclose wherein the number of protrusions is greater than 9,000 units/sqm, preferably greater than 20,000 units/sqm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to wherein the number of protrusions is greater than 9,000 units/sqm, preferably greater than 20,000 units/sqm in order to reduce shear forces ([0004]) and to retain more humidity ([0006]).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 7, Gutjahr discloses the carrier plate according to claim 1, but fails to disclose wherein the front side of the protrusions comprises a diameter between 3 to 8 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to wherein the front side of the protrusions comprises a diameter between 3 to 8 mm in In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 14, Gutjahr discloses the carrier plate according to claim 1, but fails to disclose wherein the number of protrusions is in the range between 25,600 and 90,000 units/sqm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to wherein the number of protrusions is in the range between 25,600 and 90,000 units/sqm in order to reduce shear forces ([0004]) and to retain more humidity ([0006]).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 15, Gutjahr discloses the carrier plate according to claim 1, but fails to disclose wherein the film-like plate has a thickness of from .1 to .2mm.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to wherein the film-like plate has a thickness of from .1 to .2mm in order to ensure sufficient rigidity while not providing a plate so thick so as to increase the overall size of apparatus.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutjahr (US 2017/0292278) in view of Kannankeril (US 4,956,951).
Re claim 8, Gutjahr as modified discloses the carrier plate according to claim 1, but fails to disclose wherein the film-like plate is made of LDPE (Col 3 lines 20-27).
However, Kannankeril discloses wherein the film-like plate is made of LDPE .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr wherein the film-like plate is made of LDPE as disclosed by Kannankeril  in order to increase impact resistance and provide resistance to chemicals (Col 3 lines 20-27).  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635